Citation Nr: 0106076	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for transitional cell 
carcinoma of the bladder as a result of exposure to 
herbicides (Agent Orange).

2.  Whether new and material evidence has been submitted to 
reopen claim for entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating determination by the RO in 
Buffalo, New York.  


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era;  his service decorations include the 
Combat Infantryman Badge, the Purple Heart Medal, and the 
Army Commendation Medal with "V" Device, which was awarded 
for heroism in connection with military operations against a 
hostile force.

2.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in the Republic of Vietnam.

3.  The medical evidence of record reasonably establishes 
that the veteran incurred bladder cancer in service.

4.  In a decision issued in March 1992, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss on the basis that the evidence of record failed to 
establish that hearing loss was incurred or aggravated during 
service and there was no hearing loss shown on audiology 
examination in November 1991.  That decision is final.

5.  No new evidence has been associated with the claims file 
since the March 1992 rating action denying service connection 
for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Transitional cell carcinoma of the bladder was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1153, 5107, 7104 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  The RO denied the claim of service connection for 
bilateral defective hearing in March 1992 and, accordingly, 
that decision is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  

3.  The evidence received subsequent to the RO's March 1992 
decision is not material and does not serve to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints, findings 
or treatment associated with bladder cancer.  At separation 
in September 1968 audiometric testing showed pure tone 
thresholds in both ears was 0 decibels at 500, 1000, 2000, 
and 4000 Hertz.  A review of his DD Form 214 discloses that 
he served on active duty in the Republic of Vietnam during 
the Vietnam era.  He was also awarded the Combat Infantry 
Badge, the Purple Heart Medal, and the Army Commendation 
Meedal with "V" Device.  According to the announcement of the 
award of the veteran's Army Commendation Medal, dated in July 
1967, the Medal was awarded for "heroism in connection with 
military operations against a hostile force."  

Private treatment records dated from 1972 to 1991 primarily 
show treatment for various unrelated disorders.  Of record 
are private audiometric examination reports from March 1977 
to January 1989.  These reports show some degree of hearing 
impairment in both ears.  

On VA audiometric  examination in November 1991 pure tone 
thresholds in right ear were 10, 10, 5, 5, 5, 5, 10, 5, and 
10 decibels at 250, 500, 1000, 1500, 2000, 3000, 4000, 6000 
and 8000 Hertz.  Pure tone thresholds in the left ear at the 
same frequencies were 10, 10, 5, 0, 5, 5, 15 and 25.  Speech 
discrimination scores for the right ear were 96 percent and 
for the left hear 94 percent.  

Also of record are letters dated in September 1996 and June 
1997 from C.D. Tessier, M.D. indicating that the veteran had 
been a patient since September 1996 for evaluation and 
treatment of transitional cell carcinoma of the bladder.  

In a July 1998 letter M. P. S., M.D., an associate professor 
of urology and oncology at Johns Hopkins, Medical Institute, 
indicated that the veteran had been exposed to Agent Orange 
during his military service in Vietnam which may have 
contributed significantly to his cancer development.  He 
further stated that he could attest to the significant 
possibility that Agent Orange may be considered a risk factor 
in patients who develop bladder carcinoma.  

The veteran also submitted article excerpts from the Agent 
Orange Review and a VA report on the association between 
adverse health effects and exposure to Agent Orange.

An October 2000 statement from the veteran's treating 
urological oncologist G. P. H., M.D., in pertinent part 
stated he has had extensive experience with evaluation of 
patients with bladder cancer and also studied the etiological 
factors.  Dr. Haas noted that the veteran was not a known 
smoker, thus his bladder cancer must have other etiology.  He 
stated that during the Vietnam era the veteran was heavily 
exposed to Agent Orange which under the present 
circumstances, is the most likely etiology for the veteran's 
bladder cancer.  



Analysis

I.  Service Connection for Bladder Cancer

All relevant fact have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Furthermore, if the disorder is a chronic disease, service 
connection may be granted if manifest to a degree of 10 
percent within the presumptive period following service; the 
presumptive period for acute peripheral neuropathy, as an 
organic disease of the nervous system, is one year from the 
veteran's date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2000).  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.307 (2000).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2000).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (1999).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
may not meet the requirements of 38 C.F.R. § 3.309 would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(d) (2000).

Although the veteran served in the Republic of Vietnam during 
the Vietnam era, he did not have a disease listed at 38 
C.F.R. § 3.309(e).  He is, therefore, not presumed to have 
been exposed to a herbicide agent during such service.  
38 C.F.R. § 3.307(a)(6)(iii) (2000).  See also McCartt v. 
West, 12 Vet. App. 164 (1999) (both service in the Republic 
of Vietnam and the establishment of one of the listed 
diseases pursuant to 38 C.F.R. § 3.309(e) is required in 
order to establish entitlement to the in-service presumption 
of exposure to herbicide agent).

However, the evidence is sufficient to establish that the 
veteran was exposed to Agent Orange in service.  He served in 
Vietnam, and his duties took him into combat areas, as is 
demonstrated by his record of heroism in combat, along with 
his own credible accounts of his activities in Vietnam.  The 
veteran's combat service is demonstrated by his decorations, 
which include the Combat Infantryman Badge, The Purple Heart 
Medal, and the Army Commendation Medal with "V" Device, which 
was awarded for heroism in combat.  According to the 
veteran's own accounts of his combat service, he was exposed 
to herbicides in the field and he recalls moving through 
defoliated areas "very frequently."  In view of the nature of 
the veteran's service and his credible accounts of his 
experiences, the clear preponderance of the evidence supports 
a finding that the veteran was exposed to Agent Orange in 
service.

The next quest to be addressed is whether the evidence 
supports a finding that there is a nexus between the 
veteran's Agent Orange exposure and his bladder cancer.  
Again, the the evidence is sufficient to establish this 
element of the veteran's claim.  Two private physicians have 
suggested the possibility of a relationship between Agent 
Orange exposure and the veteran's bladder cancer.  In 
reaching these opinions, the physicians noted that the 
specific facts of the veteran's medical history into account, 
noting, for example, that the veteran is a non-smoker.  Taken 
as a whole, the medical evidence supports the conclusion that 
the veteran's bladder cancer is the result of his exposure to 
Agent Orange during the his period of military service.  The 
private medical opinions from the veteran's treating 
oncologist and surgeon support the veteran's assertion of a 
connection between his Agent Orange exposure and his 
development of bladder cancer.  Therefore, the evidence when 
viewed in the aggregate raises at least a reasonable doubt 
that the veteran's bladder cancer was incurred in service.  
Resolving all such doubt in the veteran's favor, as we must 
(see 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000)).

As a matter of law, service connection for bladder cancer 
must be granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991).  
With application of the benefit-of-the-doubt rule, the Board 
concludes that the veteran's bladder cancer was incurred in 
service.  38 U.S.C.A. § 5107(b) (West 1991).


II.  New and material for Hearing Loss

In March 1992, the RO denied service connection for bilateral 
hearing loss.  As the veteran did not perfect a timely 
appeal, it is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the Court-imposed requirement that the 
evidence in question, when considered along with all of the 
evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  Moreover, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

Medical evidence which was previously of record before the RO 
in March 1992 included service medical records which were 
negative for complaint, treatment, manifestation or diagnosis 
of bilateral hearing loss.  The veteran's separation 
examination, dated in September 1968, revealed auditory 
thresholds of 0 decibels at all frequencies.  Although some 
hearing impairment was first shown by private audio 
examination in the 1970s a post-service audiometric 
evaluation performed in November 1991 did not meet the 
criteria for hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385 (2000).  The veteran did not have an auditory 
threshold of 26 decibels or higher for either ear in any of 
the auditory frequencies 500, 1000, 2000, 3000, or 4000, and 
his hearing acuity has been classified as normal.  His speech 
recognition scores on the Maryland CNC Test were 96 percent 
for the right ear and 94 percent for the left ear.  
Therefore, despite the fact that private examination reports 
had shown some evidence of hearing impairment the veteran did 
not have a current hearing loss disability according to VA 
regulations.

The claim was denied on the basis that hearing loss meeting 
the definition of section 3.385 had not been shown.  The 
veteran was notified of the determination later in March 
1992, but did not file a notice of disagreement within one 
year of the notification.

Evidence received since the March 1992 decision consists of 
private treatment records dated from 1996 to 2000 evidencing 
complaints of, and treatment for, several disabilities not 
pertinent to this appeal.  The veteran has not submitted 
evidence of any hearing loss since the RO's initial 
evaluation in March 1992.  As such, the criteria for 
reopening the claim for service connection for hearing loss 
are not met.


ORDER

Service connection for transitional cell carcinoma of the 
bladder is granted.

No new and material evidence has been submitted sufficient to 
reopen the claim of service connection for bilateral hearing 
loss.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


